Citation Nr: 0401164	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit emphasized that the Board's 
is "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the "agency of 
original jurisdiction" for initial consideration and without 
having to obtain the appellant's waiver.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d at 1346-47.  
In May 2003, the RO received additional evidence from the 
appellant pertaining the his service-connected post-traumatic 
stress disorder (PTSD), but the RO did not consider the 
evidence and readjudicate the issue on appeal in light of 
this evidence before sending the case to the Board.  
Specifically, the RO received a statement from a friend of 
the veteran, a statement from veteran's counselor at the Vet 
Center where he receives therapy, and VA Progress Notes dated 
from May 2002 to March 2003.  The appellant has not submitted 
a waiver to permit the Board's consideration of this evidence 
in the first instance.  Accordingly, the case must be 
remanded for consideration of this evidence and for another 
VA examination by an examiner who has reviewed this evidence 
which was received after the July 2002 VA examination was 
conducted in this case.

Accordingly, the case is remanded for the following 
development:

1.  The RO should request the veteran to 
provide where he has been treated for his 
service-connected PTSD from March 2003 to 
the present, and assist him in obtaining 
all treatment records from facilities he 
identifies with sufficient specificity.  
Any treatment records obtained should be 
placed in the claims file.

2.  The RO should arrange for the veteran 
to undergo a VA PTSD examination to 
determine the degree of impairment 
resulting from service-connected PTSD.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
for Mental Disorders and the definition 
of the numerical code assigned must be 
included.  The examiner must report 
occupational and social impairment, to 
include deficiencies in work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant, or 
circumstantial, circumlocutory, or 
stereotyped speech; the frequency of 
panic attacks or depression and whether 
such episodes affect the ability to 
function independently, appropriately, 
and effectively; impaired impulse 
control; spatial disorientation; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory; impaired judgment; impaired 
abstract thinking; disturbances in 
motivation and mood; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances; 
flattened affect; or difficulty or the 
inability to establish and maintain 
effective relationships.  The examiner 
must also report whether there is gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
close relatives, own occupation, or own 
name present.  The examiner must also 
provide an opinion as to the extent the 
veteran's service-connected PTSD 
interferes with the veteran's ability to 
obtain and maintain substantially gainful 
employment.  A complete rationale for any 
opinions and conclusions expressed should 
be included in the examination report.  
The report should be typewritten.

3.  If the veteran does not report for 
the examination, please provide 
verification that the veteran did not 
report and a copy of the notification to 
the veteran of the examination.

4.  Thereafter, the RO must readjudicate 
the veteran's appeal of the initial 30 
percent evaluation assigned for 
service-connected PTSD based on the 
evidence in its entirety considering that 
where a veteran appeals the initial 
rating assigned for a disability, 
evidence contemporaneous with the claim 
and with the initial rating decision 
granting service connection would be most 
probative of the degree of disability 
existing at the time that the initial 
rating was assigned and should be the 
evidence "used to decide whether an 
original rating on appeal was 
erroneous . . . ."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of 
disability increased or decreased 
following the assignment of the initial 
rating, "staged" ratings may be 
assigned for separate periods of time 
based on facts found.  Id.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




